                 Case 2:19-cr-14040-KMM Document 48 Entered on FLSD Docket 07/17/2020 Page 1 of 4



       '                                          '
                                                    '
                                                    idki 1
                                                    l    l
                                                         $
                                                         i                                      o -s s.s u v sy g o o s.r
                                                                                                      r(.....gy.....'.....
                                .-.
                                  .                 -....-,
                                                 ...-     ----
                                                             ,-.,
                                                                --.       .       .            ... . ...                     .. . . ..            . . .                        .                                                              ....
                                                                                                                                                                      .



                                                                  - .'        .   : k?T b4 L-L N D r sY e / c't o C-
                                                                                  .-   .
                                                                                                                                                                                           ,

                                                                                                                                                  F--1o c'kgrd
                                                                                                           C-8-3 r 1.12 ,
                                                                                                                        -tq >t.
                                                                                                                             .
                                                                                                                              r-ld6ju-K M ,
                                                                                                                                          M                                                                                                                                    -

                                     W                   w            Vj
                                                                              ysjuyy
                                                                                   jsyw                                                                                                                say                                                   ss
                       .                 .

                                 $/              -
                                                                                                                                                                                                                         Jtlt172.                                      .
                                                                                                                                                                                               '
                                                                                                                                                                                                                         S.D,œzF:
                                                                                                                                                                                                                         c
                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                tA,
                                                                                                                                                                                                                                  w
                                                                                                                                                                                                                                  -u-
                       .                                     Gf $.
                                                                 yùl                   . .
                                                                                                             r--                                              .

                                                                      'D e.                                       - .>
                                                                                                                                  ,
                                                                                                                                                                                     /
                            7
                            ''
                            .                                                                                    '                                                                                                                                   -




                                                                                                       O oftùq yO                 -

                                                                                                                                                                          j.on pKysy .
                                                                                                                                                                                     (o a l-le .                                 .



                                                                                                                              ('e G %%ka


                                     .
                                      7-
                                      <.
                                       C7
                                           4,% o e-ztpy mzhe? y/
                                             '
                                                                   nè ïe-astts,y gytap- u )
                                                                                          y                                           ,                           .
                                                                                                                                          .

                                     %q,tk- beerx toc-tced k?k A:aue lkbcv o q )cole
                                *-
                                     L wztvî? $c,
                                     -
                                                 t.f-JœtEé Ac
                                                            o %e- feïr-ctsç(! -kn ,
                                                                                  A,
                                                                                  . cuj   t                      .            .




                                     7-.% ?'z,oïA $w/ ktxsv-ç.l (lf %e,t?c9 r'e.sexoeci-
                                             T
                                             '
                                                                          :3st'
                                                                              .b f'e.- k,T/Cd
                                                                                            %W Z                                                                          ln1 ozlçöeple; Vco /m                                          ,


                                                 tokxxj
                                                 ,    r) V,otwen kpxszc-ttx ) m xj Stsh c erwcccïel
                                                 #W.y- .
                                                    .
                                                        r Skout) . s.# (./zy.ltti(
                                                                                 kt oc rr oqutté        '                                                                                                   .


                                                 J'
                                                  keh
                                                    . g-o â . c gto,,?ly
                                                                       j zqtc-cle-l r, sozv+)wtllcf?'e.
                                                                                           .
                                                                                                .     j
                                             t/zx&    ()twv
                                                          'r1:8 kakA% ?vv-kahwl sf 1/co,
                                                                                       l . /pï#
                                             M br
                                                à
                                                ''k tk
                                                     $ ooû'   x- fo
                                                                  'f; $e,cv-1 >(J uo J '
                                                                                       k)#s q:, -v                                                                                                                                   .



                         bA      es-c.k c.zxA éei-t  'kbuo k-oyg (ko.
                                                                    oJê./ko                                                                                                                                                                              -



                         i'
                          kvi ts t2e.   ik i. Ct.co 4.0 y<# .  + :        t)qle/-goqi
                       -Cocse.s-l 'ço'k-%o#h . lvb$ m4 Ac,c-b kepttk                l                                                                                                                  .-


                        ($.                                                         )
                                                                      .                                                                                                                    .                                                 ,.

                          >0::a9e% '   tto cl+: o pcsb w kthe c drvt yzh
                                             -                                      )                                                                                                              .




                                                               àe-cuï cecAebh-ockj ln à à'kmc.
                                                                                             v- fs wpcne                                                                                                                                                               )
             '
             -         .             A-k.
                                     .
                                        p c+re f.>c V ec - '
                                         ..                r'                                                                                                               w ss s.
                                                                                                                                                                                  t'
                                                                                                                                                                                   r,q t
                                                                                                                                                                                       'A: tak'
                                                                                                                                                                                              fk ker'
                                 %ç
                                 V s,G c't-rv.q 1ot#'
                                                    k+h cfrcfk>)b œo# ùc
                                                                       ,k lzi  'oyj
                                                                            'sft                                                                                                                            .
                                                                                                                                                                                                                        o


                      . .          vc $#>t,t, S'
                                         .   L
                                             ' w.e. '
                                                    ts y.ôi- 4btq ro ttf + aoy.
                                                                              + ùt.v?tr
                                                                              .-...              -...                                         .                                                                                                                   .


                                 , 7ce-khw o h1 ï%s n ù4 Shq c>7 fyauis fo                                                                                                                                      .
                                                                                                                                                                                                                    .



                      -.
                            '                bT
                                              )
                                                'LG ïG R3 *
                                                         k.. yszxtj$ o cyjun
                                                          ..
                                                                                           .

                                                                                                                         ,                        Q k,
                                                                                                                                                     qy*  .                .




                      1
                                     w h'
                                        %% wooi .
                                                Ao .
                                                   4.k.e r-'
                                                           wvwe of t.
                                                                    pev -                                                                                                                          ,                                                                   .
Y>> 4* :&>   -   Y'                                     >                 >       -                 R*>              >                               ''- '= t>        >            > > >   >                                 e           l-       >          *   *;%*'$WïM<'
Case 2:19-cr-14040-KMM Document 48 Entered on FLSD Docket 07/17/2020 Page 2 of 4
Case 2:19-cr-14040-KMM Document 48 Entered on FLSD Docket 07/17/2020 Page 3 of 4
                                                                    Gw
                                                                    $
                                                                    m2 -A Ur-x No
                                                                     $ -.up $
                                                                     '                       .%.
                                                                    e-     o
                                                                           ..
                                                                                .   ..
                                                                                         .
                                                                                               A
                                                                           '/ $ -
                                                                                y4-.
                                                                     g..j- ry..
                                                                              gw
                                                                     C z=v-
                                                                        .4
                                                                           .#
                                                                           -    .
                                                                           çN J .- .
                                                                                   .

                                                                         4O
                                                                                               P
                                                                      0-                      &       ,
                                                                                              Q
                                                                                              &
                                                                                              r%


                        '&
                                          Cr          tr                                      =
                                                                                               ç/
                                                                                                .#
                         m
                         &,4=m.a O                                                            X
                          .         cz                                                         (-%
                              . .
                                    C. N'- ('N >                                               C%
                                    3      ,
                                            - - - -
                                              b       (7                                      X.
                         ''R   ,                      C.-
                          p co >                      l
                                    P
                                    . -       -
                                                      . -
                                                            .
                                                            S
                                    D      *           D ->                                  YG
                          tx <             .
                                           2           (D                                    Gw
                                .
                                               H       Q                                     M m:t
                                                                                             '
                                                                                             *.<(
                                                                                                '
                                                                                                %*'
                                                                                             $'.cj
                                                                l                            .K.j.c
                                                                                              :;I
                                                                                             >>

                                                       t. 3

                         7                 .>
                                            W'    N




                                          V
Case 2:19-cr-14040-KMM Document 48 Entered on FLSD Docket 07/17/2020 Page 4 of 4




                                                          E
                                                          œ
                                                          = c
                                                          m *
                                                          o R
                                                          < *
                                                          m
                                                          c


                                                          X
                                                          m
                                                          O
                                                          m

                                                          m
                                                          c
                                                      z         ''x
                                                  ?'                'y
                                                  /           c-
                                                  J
                                                  .           c q
                                                 t
                                                 1 .j =
                                                      i:jj r'- . ï
                                                                 k
                                                 jom
                                                   f
                                                   ? C).
                                                       --
                                                        <
                                                        Xy.
                                                          7uj
                                                 $ 'D x) f.
                                                            i
                                                 t. I o                  'l
                                                  h           ?.a     /
                                                              CD
